internal_revenue_service number release date index number --------------------------- ------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-128046-13 date date legend grantors daughter daughter granddaughter great grandson --------------------------------------------------------------------------------- -------------------------------------- ----------------------------------- --------------------------- ---------------------- trust agreement --------------------------------------------------------------------------------------------------- ---------------------------------------------------------- trust a_trust b date state statute dear ------------- -------------------------------------------- ------------------------------------------- -------------------- ----------------------------------------------------------- this letter responds to the ruling_request dated date and subsequent correspondence submitted by your authorized representative requesting a generation- skipping transfer_tax gst ruling regarding the proposed exercise of a power_of_appointment over assets in trust a plr-128046-13 the facts submitted are as follows trust a on date grantors executed trust agreement date is a date prior to date trust agreement creates trust a an irrevocable_trust for the primary benefit of granddaughter grantors’ granddaughter article iii e provides that after granddaughter reaches the age of twenty-one the trustee shall pay her all of the net_income in annual or more frequent installments article iii f provides that the trustee may pay granddaughter such amounts from principal as the trustee determines to be necessary for her maintenance support or education including medical and related expenses for physical or mental illness or difficulty and expenses of invalidism in addition article iii f provides that the trustee may pay to granddaughter principal for whatsoever purpose not to exceed dollar_figure in the aggregate during granddaughter’s lifetime under article x granddaughter has an inter_vivos and testamentary_power_of_appointment to appoint the trust estate to other trusts or free of trust to any one or more of grantors’ then living issue who at the time the power becomes effectively exercised are not then current beneficiaries of a_trust under trust agreement granddaughter may not exercise her power to appoint any portion of the trust estate directly or indirectly to herself her creditors her estate or creditors of her estate article iii c provides that in default of such exercise the trust estate will pass to granddaughter’s issue per stirpes living at the time of granddaughter’s death or if none to grantors’ grandchildren then living share and share alike provided that if any such grandchild is not then living but has issue of him or her then living the property which would have passed to such deceased grandchild had he or she then been living shall pass per stirpes to such deceased grandchild’s issue then living article iii c also provides that if any property would pass under article iii c or to any person who is the primary beneficiary of a_trust held under article iii such property that would have passed under such provision to such person shall pass instead to the trustee to be added to the trust estate of the trust being so held and be subject_to the terms of such trust if any property would pass under article iii c or to any person who is not then the primary beneficiary of a_trust held under article iii such property shall pass instead to the trustee to be held in a separate trust for such person each such trust shall be held under the terms of the other trusts provided for in article iii and the primary beneficiary of such trust shall be such person for whom such trust is set_aside plr-128046-13 article iii d provides that trust a will terminate years after the death of the last surviving member of a class comprised of grantors’ and grantors’ issue who are in being as of the date of this instrument grantors declare that their only issue living as of this date are their two daughters daughter daughter and the issue of daughter and daughter upon termination of trust a the trust estate is to pass and be distributed free of any trust to the primary beneficiary thereof it is represented that no additions actual or constructive have been made to trust a since date trust b granddaughter proposes to appoint the assets of trust a to trust b an irrevocable_trust for the benefit of her son great grandson paragraph a-4 provides that as long as granddaughter is living all of the net_income of trust b shall be distributed to granddaughter at least annually the trustee in its sole judgment may also pay granddaughter such amounts from principal as the trustee determines to be necessary for her maintenance support or education including medical and related expenses for physical or mental illness or difficult and expenses of invalidism in addition the trustee may pay to granddaughter principal for whatsoever purpose not to exceed dollar_figure in the aggregate during granddaughter’s lifetime paragraph a-5 provides that after granddaughter’s death the income of trust b may be accumulated and retained in whole or in part or the trustee may distribute from time to time so much of the trust b estate to great grandson or his descendants as in the trustee’s discretion is in the beneficiary’s best interest paragraphs a-7 and a-8 provide that after granddaughter’s death great grandson will have an inter_vivos and a testamentary power to appoint any portion or all of the trust b estate to one or more of a group composed of his descendants his spouse his life partner a charity or any descendant of granddaughter each paragraph provides that great grandson shall not have the power to appoint the trust b estate to himself his creditors his estate or the creditors of his estate paragraph a-8 provides that trust b shall terminate upon the death of both granddaughter and great grandson to the extent great grandson does not exercise his testamentary_power_of_appointment the trust estate shall be distributed a to great grandson’s descendants b if none are living to grantors’ descendants or if none to great grandson’s heirs paragraph a-8 c provides that notwithstanding the foregoing trust b shall terminate no later than years after the death of the last surviving member of a class comprised of the issue of grantors who were living on date paragraph b-1 provides that any portion of a_trust estate that upon the termination of trust b would be distributable to a beneficiary who is under age or to plr-128046-13 a beneficiary who is under a legal disability instead shall be distributed to the trustee of a contingent trust unless otherwise directed by the valid exercise of a power_of_appointment paragraph b-2 provides that the income of each contingent trust may be accumulated and retained in whole or in part or the trustee may distribute to the beneficiary for whom the trust was established from time to time so much of the trust estate as in the trustee’s discretion is in the beneficiary’s best interests paragraph b-3 provides that each contingent trust shall terminate when the beneficiary for whom such contingent trust was created become sec_35 and is under no legal disability or dies before that age upon termination the trust estate shall be distributed a to the beneficiary or b if the beneficiary is not then living to the beneficiary’s estate paragraph f-9 provides that all trusts established under the terms of trust b shall terminate no later than years after the death of the last surviving member of a class comprised of the issue of grantors who were living on date any trust still in force at the end of such period shall terminate and the trust estate shall be distributed to the beneficiary for whom the trust was established if great grandson is still living at the end of such period the trust estate of the primary trust shall be distributed outright to great grandson paragraph f-10 provides that great grandson may appoint the property outright or in trust and may create new powers of appointment in a trustee or in any appointee state statute provides that the rule_against_perpetuities applies to trusts other than charitable trusts an interest is not good unless it must vest if at all not later than years after some life in being at the time of the creation of the interest plus a period of gestation requested ruling granddaughter has requested a ruling that the exercise of her power_of_appointment to appoint the assets of trust a to trust b will not be considered a constructive_addition to either trust a or trust b and will not cause distributions from trust b to be subject_to the generation-skipping_transfer_tax law and analysis sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death exercised a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors plr-128046-13 or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the holder’s estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_2601 imposes a tax on every generation-skipping_transfer gst the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added in the present case trust a was irrevocable prior to date it is represented that no additions actual or constructive have been made to trust a since date accordingly the gst tax does not apply to trust a sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the present case granddaughter’s powers of appointment are not exercisable in favor of granddaughter granddaughter’s creditors granddaughter’s estate or the creditors of granddaughter’s estate accordingly granddaughter’s powers of appointment are not general powers of appointment and granddaughter’s exercise of her power_of_appointment is not treated as a taxable transfer under chapter plr-128046-13 sec_26_2601-1 provides a special rule for certain limited powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for these purposes the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period the last sentence of sec_26_2601-1 provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example illustrates this rule in that example on date t established an irrevocable_trust trust as defined in sec_26_2601-1 under the terms of the trust instrument the trustee is required to distribute the entire income annually to t’s child c for life then to t’s grandchild gc for life gc has the power to appoint any or all of the trust assets to trust which is an irrevocable_trust as defined in sec_26 b ii that was established on date the terms of trust 2’s governing instrument provide that the trustee shall pay income to t’s great grandchild ggc for life upon ggc’s death the remainder is to be paid to ggc’s issue ggc was alive on date when trust was created c died on date on date gc exercised the power_of_appointment the exercise of gc’s power does not subject future transfers from trust to tax under chapter because the exercise of the power in favor of trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond the life of ggc a beneficiary under trust who was in being at the date of creation of trust plu sec_21 years the result would be the same if trust had been created after the effective date of chapter in the present case granddaughter’s power_of_appointment over the assets of trust a was created under trust agreement an irrevocable_trust not subject_to chapter under sec_26_2601-1 therefore the first requirement of sec_26_2601-1 is satisfied the second requirement of sec_26_2601-1 is also satisfied in the present case under article a-8 trust b must terminate no later than years after the plr-128046-13 death of the last surviving member of a class comprised of the issue of grantors’ who were living on date the date of creation of trust a thus the exercise by granddaughter of her power_of_appointment over the property in trust a will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date trust a was created extending beyond any life in being on the date of creation of trust a plus a period of years granddaughter’s exercise of her power_of_appointment over the property in trust a will also create another power_of_appointment in trust b in paragraphs a-7 and a-8 great grandson will be granted an inter_vivos and testamentary power to appoint the trust estate outright or in trust to his descendants his spouse his life partner a charity or any descendant of granddaughter in exercising his power_of_appointment great grandson will have the power to create further powers of appointment in a trustee or in an appointee great grandson’s powers of appointment are not exercisable in favor of great grandson his creditors his estate or the creditors of his estate further pursuant to paragraph f-9 any further trusts created under the terms of trust b will terminate no later than years after the death of the last surviving member of a class comprised of the issue of grantors’ who were living on date the date of creation of trust a thus any exercise of great grandson’s power_of_appointment will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust b property for a period measured from date the date trust a was created extending beyond any life in being at the date of creation of trust a plus a period of years accordingly based upon the facts submitted and representations made we conclude that the appointment of trust a assets to trust b will not be a constructive_addition to either trust a or trust b and will not cause distributions from trust b to be subject_to the generation-skipping_transfer_tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters plr-128046-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
